Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Objections

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the transaction data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Dependent claims are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. (Nandakumar), “Secure One-time Biometric Tokens for Non-repudiable Multi-party Transactions” in view of Official Notice.

	Regarding claim 1, Nandakumar discloses:
A method, comprising: receiving, by a processing device (e.g. Nandakumar, fig. 2; fig. 1:peer i), biometric data associated with a first party of a transaction to be added to a … blockchain system (e.g. Nandakumar, fig. 2:biometric sample; pg. 2, col. 2, par. 2 – pg. 3, col. 1, par. 1).
Nandakumar discloses a system for adding biometric data to a blockchain.  However, Nandakumar does not appear to explicitly state that the data is stored in a “block” of the blockchain.  However, the examiner takes official notice that it was well known, and therefore obvious to one having ordinary skill in the art, that blockchains store data in the form of blocks within the chain (e.g. see evidentiary teachings of Collin, US 2017/0352031, par. 25, 61).  

providing the biometric data to a validation node of the blockchain system (e.g. Nandakumar, fig. 1:peer 1…j; pg. 2, col. 2, par. 3 – pg. 3); 
determining that the biometric data has been validated by the validation node (e.g. Nandakumar, pg. 2, col. 2, par. 3 – pg. 3); 
and in response to determining that the biometric data has been validated, recording, by the processing device, the biometric data in the block of the blockchain system (e.g. Nandakumar, pg. 2, col. 2, par. 3 – pg. 3).

Regarding claim 2, Nandakumar enables:
further comprising: providing transaction data of the transaction to a node of the blockchain system (e.g. Nandakumar, fig. 1: middleware to Peer i; pg. 2, col. 2, par. 3 – pg. 3 – IssueToken transaction proposal); 
determining that the transaction data has been validated by the node (e.g. Nandakumar, pg. 2, col. 2, par. 3 – pg. 3); 
and in response to determining that the transaction data and the biometric data has been validated, recording the biometric data and the transaction data in the block of the blockchain system (e.g. Nandakumar, pg. 2, col. 2, par. 3 – pg. 3).
.
Regarding claim 3, Nandakumar enables:
	wherein the node is separate from the validation node (e.g. Nandakumar, Peer i vs. Peers 1 – N).


 	wherein recording the biometric data and the transaction data comprises encrypting at least one of: the biometric data or the transaction data before recording in the block of the blockchain system (e.g. e.g. Nandakumar, pg. 2, col. 2, par. 3 – pg. 3 – biometrics are encrypted)

Regarding claim 5, Nandakumar enables:
further comprising recording an identity of the first party in the block of the blockchain system (e.g. Nandakumar, pg. 1, col 2, par. 1 – the user’s stored biometric represents the user’s identity within a biometric system).


Regarding claim 7, Nandakumar enables:
further comprising accessing the transaction data on the blockchain system using the biometric data (e.g. Nandakumar, pg. 3, 4, “B. Token Redemption”, par. 1).

Regarding claim 8, Nandakumar enables:
wherein accessing the transaction data on the blockchain system using the biometric data comprises: receiving a request from a requesting entity to access stored biometric data (e.g. Nandakumar, pg. 3, 4, “B. Token Redemption”, par. 2 – redeem token transaction proposal); 
determining that the requesting entity is authorized to access the stored biometric data (e.g. Nandakumar, pg. 4, “B. Token Redemption”, par. 2 – verifying signature of genuine peer).
and decrypting the stored biometric data to provide to the requesting entity in response to determining that the requesting entity is authorized to access the stored biometric data (e.g. Nandakumar, pg. 4, “B. Token Redemption”, par. 3, 4 – the share or biometric template is decrypted and re-encrypted using a new shared key).
.

Regarding claim 9, Nandakumar enables:
wherein accessing the stored transaction data comprises accessing a cryptocurrency wallet (e.g. Nandakumar, pg. 2, sect. III, par. 1 – herein, each node comprises means for storing their private blockchain keys – i.e. “cryptocurrency wallet”).

Regarding claim 10, Nandakumar enables:
wherein the biometric data corresponds to one or more of: a fingerprint scan, an iris or retinal scan, or a facial scan (e.g. Nandakumar, pg. 1, sect. I, par. 3).

	Regarding claims 11 – 15, and 17 – 20, they are system and medium claims essentially corresponding to the above method, and they are rejected, at least, for the same reasons.  Furthermore, regarding the recitations of memory and medium with instructions, the examiner points to the computing devices of Nandakumar which inherently comprise media and instructions (e.g. Nandakumar, fig. 1, 2).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495